Citation Nr: 1739357	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left Achilles tendonitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of pneumonia.

3.  Entitlement to service connection for a respiratory disability (previously characterized as residuals of pneumonia).

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a psychiatric disability.

7.  Entitlement to a compensable rating for scars, residuals of cellulitis on both legs.

8.  Entitlement to an initial evaluation in excess of 20 percent for painful scars of both lower extremities.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1977.

These matters are before the Board of Veterans Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

During the pendency of the appeal as to the evaluation of bilateral leg scars, residuals of cellulitis, a March 2014 rating decision granted additional separate service connection for painful scars of both lower extremities, and assigned a 20 percent initial rating, effective from February 27, 2007.  As the March 2014 rating decision characterized such grant of additional separate service connection as a revision of the evaluation for the service-connected bilateral leg scars, residuals of cellulitis, the Board construes the 20 percent initial rating assigned for the painful scars to also be on appeal.  As the matter is remanded below, the RO will have opportunity to issue a Supplemental Statement of the Case (SSOC) in this regard, as appropriate.

In May 2017, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.  The Veteran submitted additional evidence along with a waiver of initial RO consideration at the hearing.

The issues of entitlement to service connection for a psychiatric disability, entitlement to a compensable rating for scars, residuals of cellulitis on both legs, and entitlement to an initial evaluation in excess of 20 percent for painful scars of both lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1978 rating decision, the RO denied service connection for left Achilles tendonitis. 

2.  Evidence added to the record since the January 1978 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for left Achilles tendonitis and does not raise a reasonable possibility of substantiating the claim.  

3.  In a January 1978 rating decision, the RO denied the Veteran's claim for service connection for residuals of pneumonia. 

4.  Evidence received since the January 1978 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for residuals of pneumonia, and raises a reasonable possibility of substantiating the claim.  

5.  The weight of the evidence is against a finding that the Veteran's current respiratory disability, diagnosed as restrictive lung disease, is related to service. 

6.  The Veteran does not have a current right foot disability.

7.  Diabetes mellitus did not manifest in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received since the January 1978 RO decision, the criteria for reopening the claim for service connection for left Achilles tendonitis are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for residuals of pneumonia are met.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a respiratory disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F. R. § 3.303 (2016).

4.  The criteria for service connection for a right foot disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence Claims

The Veteran is seeking service connection for left Achilles tendonitis and for residuals of pneumonia.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130   (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2016).

Left Achilles Tendonitis

The Veteran's claim for service connection for left Achilles tendonitis was denied in a January 1978 RO decision.  The January 1978 denial noted that while the Veteran was treated for left Achilles tendonitis during active duty service, current VA examination did not show any current left Achilles tendonitis or any residuals thereof.  No new and material evidence was received within one year of issuance of notice of the determination, and the Veteran did not perfect an appeal thereof.  Thus, the January 1978 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) (2016).

Evidence submitted after the January 1978 rating decision includes the Veteran's testimony at the May 2017 Board hearing in which he reported that he was treated for left Achilles tendonitis during active duty service and that he currently receives treatment for left foot pain at a VA medical Center.  However, a review of the claims file, to include current treatment records from the Wilkes Barre VA Medical Center do not show any treatment for Achilles tendonitis or any residuals thereof.    

In this case, while the Veteran's testimony is new, it is not material as, without a diagnosis of left Achilles tendonitis, or residuals thereof, there is no current disability for which service connection may be granted.

The evidence reaffirmed that the Veteran did not have a current left Achilles tendonitis disability.  Thus, the evidence submitted raises no reasonable possibility of substantiating the claim for left Achilles tendonitis.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Residuals of Pneumonia

The Veteran's claim for service connection for residuals of pneumonia was denied in a January 1978 RO decision.  The January 1978 denial noted that while the Veteran was treated for pneumonia during active duty service, current VA examination did not show any residuals from the pneumonia.  No new and material evidence was received within one year of issuance of notice of the determination, and the Veteran did not perfect an appeal thereof.  Thus, the January 1978 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) (2016).

Evidence submitted after the January 1978 rating decision includes a November 2010 report from a private physician, Dr. W. M., who noted that the Veteran had an episode of pneumonia thirty five years ago and that he has been treated in his office for the past five years and treated with various antibiotics and decongestants.  

In light of the evidence presented by Dr. W.M., the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of pneumonia, as it raises a reasonable possibility that the Veteran has a respiratory disability which may have been incurred during or related to the Veteran's active duty service.

The Veteran's reopened claim for a respiratory disability (previously characterized as residuals of pneumonia) is addressed in the Service Connection Claims section below.

Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as diabetes mellitus, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Respiratory Disability

In a supplemental statement of the case issued in September 2016, the RO found new and material had been received to reopen the claim, and thereafter adjudicated the reopened claim on the merits, de novo, with denial of the claim.  As such, there is no due process impediment to the Board's adjudication of the reopened claim on the merits, de novo, at this time.

The service treatment records show that the Veteran was seen in June 1975, with complaints of chest pain and productive cough.  He was admitted to the hospital with pneumonia.  The Veteran was discharged from the hospital and was seen again in January 1976 with chest congestion.  The impression was bilateral pneumonia.  He was given medication and bed rest for one week.  On separation examination in March 1977, the Veteran's lungs and chest were determined to be normal.  Chest x-ray was normal.  

In a November 2010 report, a private physician, Dr. W. M., noted that the Veteran had an episode of pneumonia thirty five years ago and that he has been treated in his office for the past five years and treated with various antibiotics and decongestants.  Moreover, Dr. W. M. stated that "His "Achilles Heel" seems to be his pulmonary functions.  Depending on the severity of the pneumonia, this [is] completely understandable."

In light of the private physician's report above, the RO provided the Veteran with a VA pulmonary examination in January 2015.  Pulmonary function tests revealed abnormal pulmonary function with moderate restriction.    In a May 2015 addendum, the examiner stated that the Veteran suffered from restrictive lung disease from chest loading, that is, his obesity.  There was no service-related pulmonary impairment.    
  
While the Veteran had pneumonia in service and currently has a diagnosis of restrictive lung disease, the preponderance of the evidence does not support a finding that he experienced an in-service injury, disease or event to which current restrictive lung disease could plausibly be related.  In this regard, the May 2015 VA examiner's opinion is clear - that the Veteran's restrictive lung disease is due to obesity and there is no service-related pulmonary involvement.  The Board finds that the VA examiner's opinion constitutes probative evidence on the medical nexus question based on review of the Veteran's documented medical history and assertions and physical examination.  On the other hand, the Board finds that Dr. W.M's report is of little probative value. The recitation of evidence of record, alone, does not constitute a rationale. A medical opinion must be supported with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, service connection for residuals of pneumonia is not warranted.  

Right Foot Disability

The Veteran's service treatment records show that he was seen in April 1975 with a small boot irritation on the right upper leg.  The Veteran was treated for cellulitis of both legs with is service-connected as scars, residuals of cellulitis of both legs.  The service treatment records do not show any complaints or treatment of a right foot disability.

The Veteran testified at a May 2017 Board hearing that he had a chronic right foot condition as a result of chronic boot irritation during active service.  He also stated that he had a chronic right foot disability secondary to the left Achilles tendon.  

The claims folder, to include VA treatment records, does not show any treatment for a right foot disability.

In this case, there is no evidence of record to show that the Veteran has a current right foot disability.  The Veteran has identified VA treatment records which have been obtained but they make no reference to any symptoms or complaints with respect to the right foot.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. 
§ 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In this instance, the Veteran has not provided any medical evidence showing treatment or diagnosis of a right foot disability since separation.  Without any evidence of a current disability, the claim must fail. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence does not support a grant of service connection.

Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus as he believes it is secondary to his foot disabilities and respiratory disorder.  He claims that he became inactive due to his foot and respiratory disabilities which caused him to gain weight and ultimately develop diabetes.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed diabetes mellitus.

Post-service, VA treatment records dated from 2014-2015 document treatment for diabetes mellitus and diabetes related conditions.

In this case, there is no evidence that the Veteran's current diabetes mellitus had its onset in service or is otherwise related to service. The service treatment records are silent for related complaints or diagnoses.  There is no indication of a diagnosis of diabetes within one year of discharge from service.  The Veteran has not alleged that he had symptoms of diabetes mellitus in service or until many years thereafter.  Moreover, none of the treatment records report indicates a relationship between the Veteran's current diabetes mellitus and service.

Moreover, a discussion regarding service connection on a secondary basis is also moot as service connection for left Achilles tendonitis, a right foot disability and respiratory disorder have been denied.

Service connection for diabetes mellitus is denied.


ORDER

As new and material evidence has not been received, the appeal to reopen the claim of service connection for left Achilles tendonitis is denied.


New and material evidence having been received, the claim of entitlement to service connection for residuals of pneumonia is reopened. 

Entitlement to service connection for a respiratory disability (previously characterized as residuals of pneumonia) is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

The remaining claims of entitlement to service connection for a psychiatric disability and entitlement to a compensable rating for scars, residuals of cellulitis on both legs, warrants further development.

Psychiatric Disability

The Veteran reports that a psychiatric disability is secondary to his service-connected scars of both legs, including as residuals of cellulitis.  The Veteran has been diagnosed as having dysthymia.  In an April 2007 VA examination report, the examiner opined that the dysthymia was chiefly caused by the sequelae of motor vehicle accident rather than the earlier bout with cellulitis.  The examiner, however, did not provide an opinion as to whether the Veteran's dysthymia is aggravated by the service-connected scars of both legs.  Moreover, separate service connection was additionally established for painful scars of both lower extremities by a March 2014 rating decision.  Therefore, further opinion is warranted.

Scars, Residuals of Cellulitis on Both Legs, and Painful Scars of Both Lower Extremities

The Veteran testified at the May 2017 Board hearing that the scars on both legs have increased in severity.  Specifically, he reported that there is adherence to underlying tissue and tenderness.  The Veteran last underwent a VA scars examination in January 2013.  In light of the Veteran's testimony, further VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all psychiatric disabilities diagnosed proximate to or during the appeal period.  The RO should send the Veteran's claims file and a copy of this REMAND to the examiner for review, and the report should reflect that such review occurred.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has psychiatric disability, to include dysthymia, that is chronically aggravated (permanently increased in severity beyond the natural progress of the disease) by his service-connected scars, residuals of cellulitis on both legs, and/or painful scars of both lower extremities.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion. 

2.  The Veteran should be scheduled for a VA examination to assess the current severity of the service-connected scars, residuals of cellulitis on both legs, and painful scars of both lower extremities.  The RO should send the Veteran's claims file and a copy of this REMAND to the examiner for review, and the report should reflect that such review occurred.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The findings reported should specifically include whether the scars are deep or superficial, the dimensions of each scar, whether a scar is painful or unstable, and whether it causes any impairment of function separate from that due to the underlying pathology for which the surgery was performed.  The examiner must explain the rationale for all opinions.   

3.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, including as to the issue of entitlement to an initial evaluation in excess of 20 percent for painful scars of both lower extremities, as appropriate, and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


